     Case 1:20-cv-00155-GNS Document 6 Filed 09/17/20 Page 1 of 4 PageID #: 20




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                  BOWLING GREEN DIVISION

ROBERT REUBEN LIONSHIELD                                                                            PLAINTIFF

v.                                                               CIVIL ACTION NO. 1:20-CV-155-GNS

GOVERNOR ANDY BESHIER1                                                                            DEFENDANT


                                       MEMORANDUM OPINION

        This is a pro se action initiated by Plaintiff Robert Reuben Lionshield. Plaintiff has been

granted leave to proceed in forma pauperis. This matter is before the Court for initial review

pursuant to 28 U.S.C. 1915(e). For the reasons that follow, the action will be dismissed.

                                                         I.

        Plaintiff initiated this action by filing a “Writ of Criminal Complaint” which states as

follows:

        I [] bring a TRUTH OF OATH to UNITED STATES DISTRICT COURT
        WESTERN DISTRICT OF KENUCKY I have watched Governor Beshear, use a
        USURPATION OF POWER (The act of taking control of something without
        having the right to, especially of a position of power.) AGAINST –

        We the People of the State of Kentucky. Governor Beshear, did NOT call in OUR
        State Legislative Representatives which required by state law under Rules of
        Procedure under the office of Governor and under the (Mason Manual). The crime
        scene is visibly evident through the cities and counties across the State of Kentucky.
        We have seen loss of jobs and incomes for businesses and many personal
        Kentuckian people. I PERSONALLY lost my job standing up for my personal Bill
        of Rights in work place. Because I refused to wear a mask during the cov-19 health
        scare. My Boss said my view point was political one, but I told her it was a lawful-
        view point. She was in Fear of losing her business license.

        The Reason for Writ of Criminal Complaint are as following:

                 1. Upurpation of Power; KY Rev Stat & 415.070
                 2. Hobbs Act Extrotion and Robbery

1
 The Court takes judicial notice that the Governor’s last name is “Beshear.” Elsewhere in the complaint, Plaintiff
uses the correct spelling of the Governor’s last name.
  Case 1:20-cv-00155-GNS Document 6 Filed 09/17/20 Page 2 of 4 PageID #: 21




                3. 6.18.1951 Hobbs Act-Elements of the Offense (18 U.S.C. & 1951)
                4. 6.18.1951-1 Hobbs Act Robbery Defined
                5. 6.18.1951-2 Hobbs Act Extortion by Force, Violence, or Fear
                6. 6.18.1951-3 Hobbs Act UNLAWFUL TAKING BY Force or Fear
                   Defined.
                7. 6.18.1951-5 Hobbs Act – Property

(DN 1, Writ of Criminal Complaint). Plaintiff also filed a motion for “Electronic Arrest

Warrant for Breaking Hobbs Act Law” (DN 4).

                                                   II.

        On review under 28 U.S.C. § 1915(e), a district court must dismiss a case at any time if it

determines that the action is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2)(B); McGore v. Wrigglesworth, 114 F.3d 601, 608-09 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

        Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,


                                                    2
  Case 1:20-cv-00155-GNS Document 6 Filed 09/17/20 Page 3 of 4 PageID #: 22




19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

       Plaintiff first cites to the Kentucky statute which pertains to the usurpation of office. Ky.

Rev. Stat. § 415.070. However “for usurpation of other than county offices or franchises, the

action by the Commonwealth shall be instituted and prosecuted by the [Kentucky] Attorney

General.” Ky. Rev. Stat. § 415.050 (emphasis added). Thus, Plaintiff cannot prosecute an

action against Governor Beshear under this statute.

       Similarly, the Hobbs Act is a federal criminal statute which does not provide a private

right of action. Stanard v. Nygren, 658 F.3d 792, 794 (7th Cir. 2011); Allen v. eBay, Inc.,

No. 2:20-cv-1744, 2020 U.S. Dist. 108368, at *8 (S.D. Ohio June 19, 2020) (collecting cases).

Moreover, Plaintiff, as a private citizen, cannot bring criminal charges against anyone, including

Governor Beshear. “It is well settled that the question of whether and when prosecution is to be

instituted is within the discretion of the Attorney General.” Powell v. Katzenbach, 359 F.2d 234,

235 (D.C. Cir. 1965). Only federal prosecutors, and not private citizens, have the authority to

initiate federal criminal charges. See United States v. Nixon, 418 U.S. 683, 693 (1974)

(“Executive Branch has exclusive authority and absolute discretion to decide whether to

prosecute a case.”); Saro v. Brown, 11 F. App’x 387, 388 (6th Cir. 2001) (“A private citizen has

no authority to initiate a federal criminal prosecution; that power is vested exclusively in the

executive branch.”).



                                                  3
      Case 1:20-cv-00155-GNS Document 6 Filed 09/17/20 Page 4 of 4 PageID #: 23




         Thus, this action must be dismissed for failure to state a claim upon which relief may be

granted.

                                                 III.

         The Court will enter a separate Order dismissing the action for the reasons stated herein.

Date: September 16, 2020




cc:     Plaintiff, pro se
        Defendant
4416.011




                                                  4
